Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 11/18/21 is acknowledged and has been entered. 

The terminal disclaimer filed on 11/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,603,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

2.  Applicant is reminded of Applicant's election without traverse of Group I and the following species in Applicant’s amendment and response filed 4/16/20:

a first polypeptide comprising an MHC class II alpha 1 domain and a second polypeptide comprising an MHC class II beta 1 domain, or the first polypeptide comprises an MHC class II beta 1 domain and the second polypeptide comprises an MHC class II alpha domain, the heterodimer is attached to a nanoparticle (NP), the first and second polypeptides do not further comprise a dimerization domain or a biotinylation site, and the heterodimer further comprises an autoimmune disease-relevant antigen connected to the MHC class II alpha 1 polypeptide via a linker, the protuberance or knob comprises the sequence of SEQ ID NO: 53 and the hole or cavity comprises the sequence of SEQ ID NO: 51.

Claims 1 and 27-32 are presently being examined.

3.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/18/21.

Claim interpretation:  Note that the recitation of the domains in the alternative in parts “(i)” and “(ii)” in instant base claim 1 encompasses MHC class II heterodimers that consist of alpha 2-beta 2 domains or that consist of MHC class II beta 2-alpha 2 domains.  Also note that the recitation in instant base claim 1 in the penultimate “wherein” clause  recites that the autoimmune disease-relevant antigen polypeptide can be attached by a flexible linker to any MHC class II alpha (alpha 1 or alpha 2) domain or MHC class II beta (beta 1 or beta 2) domain.

The specification does not disclose how to make and use the instant invention, a composition comprising at least one isolated heterodimer conjugated to a nanoparticle: 
     (1)  wherein the heterodimer disposed thereon comprises the component(s) recited in part “(i)” or part “(ii)” of instant base claim 1, and wherein the heterodimer consists of alpha 2- beta 2 or consists of beta 1- alpha 2, and including wherein , or 

     (2) wherein the heterodimer disposed thereon comprises the component(s) recited in part “(i)” or part “(ii)” of instant base claim 1, and wherein the heterodimer comprises the alpha 1-beta 1 or  beta 1-alpha 1 (and the alpha 2 and/or beta 2 domain), and in either case, wherein the autoimmune disease-relevant antigen polypeptide is not connected to the alpha 1 or beta 1 domain (but instead is connected to the alpha 2 or beta 2 domains).

The specification has not enabled the breadth of the claimed invention because the claims encompass a composition comprising a nanoparticle (NP) having a heterodimer:

     (1) that consists of MHC class II alpha 2-beta 2 domains (at part “(i)”) or that consists of MHC class II beta 2-alpha 2 domains (at part “(ii)”), wherein the autoimmune disease-relevant antigen  is a polypeptide which is at least 11 amino acid residues I length and is connected the MHC class II alpha domain or the MHC class II beta domain by a flexible linker, or

     (2) that comprises the alpha 1-beta 1 or  beta 1-alpha 1 (and the alpha 2 and/or beta 2 domain), but the autoimmune disease-relevant antigen polypeptide is not connected to the alpha 1 or beta 1 domain (but instead is connected to the alpha 2 or beta 2 domains), 

and for either of (1) or (2) above, wherein the disclosed use for the NP composition is to display a functional MHC class II molecule or portion thereof that comprises a peptide binding groove capable of binding to the attached disease-relevant antigen, the complex thereof being used for binding to or reprogramming or differentiating cognate autoreactive T cells into T regulatory (TR1) cells. 

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions that consist of NPs that display MHC class II heterodimers that consist of alpha 2-beta 2 domains or that consist of beta 2-alpha 2 domains or ones that comprises the alpha 1 and beta 1 domains but don’t connect the autoimmune disease-relevant antigen polypeptide to the said alpha 1 and beta 1 domains can be used for their disclosed purpose.  

The specification discloses that MHC class II molecules present antigen to cognate CD4+ T cells helping to regulate immune responses.  MHC class Ii molecules are formed by dimerization of an alpha and beta chain, and are stabilized in the presence of a polypeptide antigen that associates in a binding groove formed by the alpha and beta chains ([0003]).

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, pages 1-16, doi: 10.3389/fimmu.2017000292) teaches that the peptide binding groove in MHC class Ii is comprised of the alpha 1 and beta 1 domains (see entire reference, especially Figure 1 A, first full paragraph on page 2).   

The specification does not disclose any working examples that do not comprise and alpha 1 and beta 1 domain of MHC class II.  The specification does not disclose working examples of connecting the autoimmune-disease relevant antigen polypeptide to the alpha 2 or beta 2 domains to produce a functional peptide-binding MHC class II molecule (see for example, Fig. 3 that has the peptide attached via a flexible linker to the MHC beta chain (i.e., to the beta 1-beta 2 chain at the N-terminus).

The specification discloses that the isolated heterodimer-NP complexes of the current disclosure are useful for reprogramming/differentiating autoreactive T cells into T regulatory or TR1 cells ([0228]).  

Evidentiary reference Wieczorek et al also teaches that MHC class II proteins present on the surface of antigen presenting cells are able to bind peptide ligands and the complex thereof activates cognate T cells (especially MHC class II section on page 6).  

The specification does not disclose how to use a MHC class II heterodimer-NP composition as enunciated in (1) or (2) above, because in the case of (1), there is no functional peptide binding site/groove, and in the case of (2), although there is a functional peptide binding site/groove, it is unpredictable that the peptide (i.e., the autoimmune disease-relevant antigen polypeptide) can bind in the peptide binding groove when disposed distally from the peptide binding groove to form a functional heterodimer that can bind to and stimulate cognate T cells.
There is insufficient guidance in the specification as to how to make and/or use instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

5.  Applicant’s amendment filed 11/18/21 has overcome the prior rejection of record of claims 1, 8 and 27-32  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has canceled claim 8 and has amended instant base claim 1.

6.  Applicant’s amendment filed 11/18/21 has overcome the prior rejection of record of claim 8   under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Applicant has canceled claim 8.

7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/041968 A1 (of record) in view of Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).  

Changes to this rejection are necessitated by Applicant’s amendment filed 11/18/21.

Claim interpretation:  The instant specification discloses that an engineered protuberance is also referred to as a knob, while an engineered cavity is also referred to as a hole ([0024]).

WO 2012/041968 A1 teaches that a nanosphere (a spherical type of nanoparticle or NP) may have a biocompatible, bioabsorbable solid metal core such as iron or iron oxide and also a biodegradable bioabsorbable coating such as dextran, and further comprises an antigenic peptide/MHC class II complex (including wherein the alpha and beta chains have a leucine zipper (i.e., a coiled-coil) sequence at the carboxy terminal portions thereof), coupled directly or indirectly via a linker, wherein the peptide is an autoimmune relevant peptide antigen, and pharmaceutical composition thereof.  WO 2012/041968 A1 teaches that the peptide can be WO 2012/041968 A1 further teaches examples of such peptides that are 11 or more amino acid residues in length.  WO 2012/041968 A1 further teaches that the NP ranges in size from about 10 nm to about 150 uM in diameter.  WO 2012/041968 A1 teaches that it is preferable to administer higher numbers of small NPs (optimally 5-15 nm in diameter) coated with fewer pMHCs than visa versa. WO 2012/041968 A1 teaches that such compositions will expand low avidity CD4+ Treg1 (TR1) anti-pathogenic autoreactive T cells characterized by IL-10 expression when administered in a pharmaceutical composition.  WO 2012/041968 A1 teaches that the pharmaceutical composition comprises a pharmaceutically acceptable carrier such as a solvent, a dispersion medium, salts, aqueous propylene glycol, water, polyols, antibacterial and antifungal agents, thimerosal, and/or sugars.  WO 2012/041968 A1 teaches that the NP may comprise a layer with suitable surfaces for attaching chemical functionalities for chemical binding or coupling sites.  WO 2012/041968 A1 teaches using maleimide as a conjugating agent and 3.4 kD thiol-PEG as a linker, or that linking agents may comprise maleimides. WO 2012/041968 A1 teaches that humanized mice expressing HLA transgenes and peptide/HLA complexes are available for studies, and also discloses both human and murine MHC class II molecules as well autoimmune disease-relevant peptides that are at least 11 amino acid residues in length that bind to a mouse MHC II molecule.  WO 2012/041968 A1 teaches using D. melangogaster (insect) cells to produce the MHC II complexes (See entire reference, e.g., [0016], [0021]-[0025], [0028], [0045], [0052]-[0057], [0093], [0081]-[0085], [0114], [0121], [0179], [0192], [0197], [0199], [0201], example 3, claims 12-20).  

WO 2012/041968 A1 does not teach wherein the coiled-coil structure in the MHC class II/peptide complex is a knob-in-hole comprising a knob or protuberance that is the sequence represented by instantly recited SEQ ID NO: 53 and wherein the hole or cavity is the sequence represented by instantly recited SEQ ID NO: 51, nor that the there is a flexible linker between the antigenic peptide and the MHC II chain.   

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid side chains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils (see entire reference, e.g., paragraph spanning cols 1-2 on page 375 and last sentence of reference).  

US 7,695,936 discloses knobs and holes heteromeric polypeptides, otherwise known as protuberances and cavities. US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain. US 7,695,936 discloses that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or a ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain and can be easily purified using protein A or protein G.  US 7,695,936 discloses that a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, such as for example, one that binds to an antigen, a ligand, a receptor.  US 7,695,936 discloses that immunoadhesions can possess many of the valuable chemical and biological properties of human antibodies, such as for example, achieving the binding specificity of interest using entirely human components that are minimally immunogenic to the patient and are safe for chronic or repeated use.  US 7,695,936 discloses that use of a knob and hole pair is also advantageous in that mutations can be selected that favors heterodimer formation over homodimer formation.   US 7,695,936 discloses comprising the heteromultimer in nanoparticles (see entire reference, e.g., title, abstract, section on Immunoadhesins, summary of the invention, column 9 at lines 57-62, column 12 at lines 12-29, column 19 at lines 14-47, column 33 at lines 20-27, column 34 at lines 7-15).

US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising Fc region variants that comprise variant CH3 domains comprising amino acid mutations that promote heterodimer formation with increased stability as well as Fc region variants that also comprise mutations. US 2016/0068613 A1 discloses that the molecules of the invention provide ease of isolation/purification by comprising Fc regions that are differentially modified.  US 2016/0068613 A1 discloses that the term “Fc-fusion polypeptide” denotes a fusion of a binding domain such as an antigen binding domain of a  polypeptide such as a ligand of a receptor with an antibody Fc-region that exhibits the desired target and/or protein A (for easy purification thereof) and/or FcRn –binding activity.  According to the disclosure in US 2016/0068613 A1, it appears that instantly recited SEQ ID NO: 53 and SEQ ID NO: 51 both comprise the CH2-CH3 domains of IgG1 with the mutations disclosed in the art reference.  US 2016/0068613 A1 discloses that the first Fc region polypeptide comprises the mutation S354C and the mutation T366 W, while the second Fc-region polypeptide comprises the mutations T366S, L368A and Y407V at those said positions according to the Kabat EU index numbering system, and that these pairs are designated as “knobs-into-holes”.  US 2016/0068613 A1 discloses pharmaceutical compositions thereof for treatment of diseases (see entire reference, e.g., abstract, [0005]-[0007], [0021]-[0026], [0055]-[0060], [0111], [0116], [0117], [0123], [0141], [0142], [0210], [0458], [0459], [0557]-[0559], claims 1-8, 33 and 42).  Below is the correspondence of instantly recited SEQ ID NO: 53 and 51 with their respective sequences in US 20160068613 A1.





Publication No. US20160068613A1
GENERAL INFORMATION
SEQ ID NO 66
Query Match 100.0%; Score 1239; DB 14; Length 227;
  Best Local Similarity   100.0%;  
  Matches 226; Conservative    0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120


Qy        121 GQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

(The underlined portion appears to be the CH2 region of human IgG1 according to [0116] of US20160068613 A1, amino acid residues 231-340, Kabat EU numbering system, while the remaining sequence appears to be the CH3 region of human IgG1.)

Publication No. US20160068613A1
SEQ ID NO 65
  Query Match 100.0%; Score 1226; DB 14; Length 227;
  Best Local Similarity   100.0%;  
  Matches 226; Conservativ0; Mismatches    0; Indels    0; Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60


Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  Kozono et al, like the primary art reference, also teach making MHC II molecules in insect cells (see entire reference, especially abstract and Figure 1).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NP-MHC II/autoimmune disease relevant antigenic peptide heterodimer composition/pharmaceutical composition thereof, by replacing the leucine zipper coiled coil motifs on the MHC II alpha and beta chains with a knob-in-hole construct such as disclosed by US 7,695,936 as useful for making heterodimeric complexes, including using the constructs disclosed by US 2016/0068613 A1 that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51, and further to have used a flexible peptide linker in between the antigenic peptide and the amino terminal end of the beta 1 domain such as is taught by Kozono et al. It would have been prima facie obvious to have substituted one coiled-coil (the knob-in-hole) having art recognized advantages for the coiled-coil (leucine zipper) taught by the primary art reference WO2012/041968, and with a reasonable expectation of success.

One of ordinary skill in the art would have been motivated to do this in order to prepare an improved MHC II/peptide complex that is easier to purify and in order to prepare the NP-MHC II/peptide composition that is less immunogenic.   

Applicant’s arguments have been fully considered but are not persuasive.  Applicant’s said arguments are of record in the response filed 11/18/21 (on pages 5-6).

Applicant argues that the rejection relies upon US2016/0068613 which treats leucine zippers or knob-in-hole (KIH) as equivalents, but that the bispecific antibodies of said art reference and MHC class II molecules are two different types of proteins.  Applicant argues a reference not of record in the instant rejection, Kalandadze et al (1996), who replaced the transmembrane regions (TM) of MHC class II with fos/jun leucine zipper dimerization motifs, citing the reference for its teaching that leucines form the interface between two alpha-helices in the coiled coil and the charged residues on the outer surface make the zipper soluble.  

However, a reasonable expectation of success in attaching any binding domain to a KIH is indicated, for example, by the following reference teachings:

US 7,695,936 discloses that a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, such as for example, one that binds to an antigen, a ligand, a receptor…

US 2016/0068613 A1 discloses that the term “Fc-fusion polypeptide” denotes a fusion of a binding domain such as an antigen binding domain of a  polypeptide such as a ligand of a receptor with an antibody Fc-region.

The art indicates that distinctive feature of all KIHs  that provide for the function of heterodimer pairing (such as the leucines in the leucine zipper KIHs) is the packing of amino acid side chains in the core of the bundle:

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid side chains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils.

US 7,695,936 and US 2016/0068613 A1 provide disclosure that the KIHs are soluble.

Thus, the expectation in the art references was that the KIHs could be used in fusion with any antigen binding domain or any ligand that binds to an antigen or to a receptor, that the KIHs of the art references were soluble, and that the function of heterodimer pairing in the KIHs, whether leucine zippers or other KIHs, required not the same residues, but rather that the KIHs comprise residues from one helix (a knob) that packs into a space surrounded by side chains of the facing helix (a hole). 

Applicant further argues that because the instant specification discloses that class II MHC heterodimers carrying a leucine zipper fused to a KIH (IgG) version of human IgG1 Fc only produced low levels of the MHC class II, while a KIH (IgG) version of class II MHC lacking the additional leucine zipper expressed abundant amounts of MHC class II, that this was a surprising result.  Applicant argues that there was no reasonable expectation that the MHC class II-KIH (IgG) lacking the leucine zipper would outperform the MHC class II-leucine zipper-KIH (IgG).

However, the instant rejection does not propose to add a KIH (IgG) coiled-coil to a MHC class II-leucine zipper coiled-coil; but rather to replace one coiled-coil with another (i.e., replacing the leucine zipper KIH with the IgG KIH that was disclosed as having numerous superior art recognized advantages, e.g., increased heterodimer stability, minimal immunogenicity, having minimal immunogenicity when humanized or fully human and thus safe for chronic or repeated use, favor heterodimer formation over homodimer formation, ease of purification. In addition, Applicant does not indicate why one of ordinary skill in the art would find this result (production of the double leucine zipper-IgG KIH versus the single IgG KIH) surprising.  On the contrary, one of ordinary skill in the art might expect that adding a KIH coiled-coil to a MHC class II-leucine zipper coiled-coil might destabilize one or both of the coiled-coils.  In fact, Kalandaze et al (referred to by Applicant in the arguments) brings up that as the leucine zipper has a tightly packed coiled coil structure, spacing of the MHC class II from the zipper was included to allow for rotational freedom of the chains (page 20158 at column 1 and the end of the 1st full paragraph).  

It would have been prima facie obvious to have substituted one coiled-coil (the knob-in-hole) having art recognized advantages for the coiled-coil (leucine zipper) taught by the primary art reference WO2012/041968, and with a reasonable expectation of success

10.  Applicant’s amendment filed 11/18/21 canceling claim 8 and Applicant’s terminal disclaimer filed on 11/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9,603,948 are sufficient to overcome the prior rejection of record of claims 1, 8 and 27-32 as rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,603,948 (of record) in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.  Claims 1 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application no. 17/153,212 in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).

This is a provisional nonstatutory double patenting rejection.
This is a new ground of rejection necessitated by Applicant’s IDS with fee filed 11/18/21.  IDS reference US 20210230237 A1 corresponds to application serial no. 17/153,212, the subject of the instant rejection).  

Claim interpretation:  The instant specification discloses that an engineered protuberance is also referred to as a knob, while an engineered cavity is also referred to as a hole ([0024]).  The instant specification discloses at [0229] that IBD is an example of an autoimmune disease; therefore, the b. vulgaris antigen recited in the claims of application no. 17/153,212 a disease-relevant antigen.  The specification of 17/153,212 evidences that the peptides recited in the claims of ‘212 are the size to bind to a MHC class II  molecule  ([0093], [0171]), while the claims of ‘212 recite that these peptides do bind to a MHC molecule.

The claims of 17/153,212 recite a method for treating a patient comprising parenterally administering an effective amount of a NP composition, wherein the NP core comprised of iron oxide is coupled to a plurality of peptide antigen T cell epitope (SEQ ID NO: 4-8)-MHC complexes, the core diameter is about 1 nm to about 100 nm, and the MHC heterodimer is linked covalently to the NP through < 5kD PEG linker.

With regard to the method claims of ‘212, court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the ‘212 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 17/153,212 do not recite wherein the MHC is MHC class II fused to the KIH sequences recited in instant base claim 1, nor wherein the PEG is functionalized with maleimide, nor wherein the NP composition additionally comprises a pharmaceutical excipient, stabilizer, or diluent, nor wherein the MOG peptide is attached to an MHC class II domain via a flexible linker. 

The secondary references listed above do provide these teachings.  The teachings of each said secondary reference are enunciated above in this office action. Briefly:

WO 2012/041968 A1 teaches a NP-MHC II/peptide composition that comprises MHC II peptide complexes wherein the alpha and beta chains are associated by a leucine zipper coiled coil domain and examples of such peptides that are 11 or more amino acid residues in length and wherein the NP comprise a biocompatible, bioabsorbable metal core such as gold, iron or iron oxide and also a biodegradable bioabsorbable coating, and wherein the complexes are attached by a 3.4 kD maleimide functionalized linker, including with maleimide.  In addition, WO 2012/041968 A1 teaches that NP compositions may be conventionally administered parenterally and may include biocompatible excipients ([0045], [0072]; 

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid sidechains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils, i.e., that teaches that knob in hole constructs are a type of coiled coil pair as are leucine zippers; US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain, that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or any ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain, wherein a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, and associated with a NP, and advantages such as being less immunogenic and suitable for repeated use; 

US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising knob in hole sequences (including a pair that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51) that are advantageously easy to purify, favor heterodimer formation that are more stable; and

Kozono et al teach using a flexible peptide linker to covalently join the autoantigenic peptide to the beta 1 region of the beta chain of MHC II in the MHCII/peptide heterodimer complex. Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added knob in hole constructs such as the SEQ ID NO: 53 and SEQ ID NO: 51 identical pair disclosed by US 2016/0068613 A1 to the alpha and beta chains of the MHC II in the NP-MHCII/peptide complex/pharmaceutical composition thereof of the claims of ‘122, to have used a maleimide functionalized version as the PEG linker, and to have attached the peptide to the -chain amino terminus via a flexible peptide linker as taught by Kozono et al.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the MHC class II binding specificity of the peptides recited in the NP-MHC-peptide ingredient recited in the method of the claims of ‘212 and to have used those relevant MHC class II molecules in the NP composition.

One of ordinary skill in the art would have been motivated to do this in order to make a NP-MHC II/peptide complex that is stably associated, easy to purify, more stable, and non-immunogenic to use.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised the parenterally administered NP ingredient of the method of the claims of ‘212 with a pharmaceutically acceptable excipient, consistent with the teaching of WO 2012/041968 A1.

One of ordinary skill in the art would have been motivated to do this in order to make a composition suitable for administration.

Applicant does not address this rejection per se, but with regard to their arguments (in the remarks section filed 3/26/21 on pages 1-2) pertaining to the secondary references used in this rejection, Applicant’s arguments have been fully considered but are not persuasive for the reasons enunciated above.

13.  Claims 1 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-49 of copending Application No. 17/128,776 in view of in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s IDS with fee filed 11/18/21.  IDS reference US 20210205470 A1 corresponds to application serial no. 17/128,776 the subject of the instant rejection).  

Claim interpretation:  The instant specification discloses that an engineered protuberance is also referred to as a knob, while an engineered cavity is also referred to as a hole ([0024]).

The claims of 17/128,776 recite a NP complex comprising a NP core of  about 1 nm to about 100 nm and a MHC class II heterodimer/MS-related antigen (i.e., an autoimmune disease relevant antigen peptide) linked covalently to the NP through < 5kD PEG linker, and composition thereof comprising a therapeutically effective amount of the NP complex and a carrier.

The claims of 17/128,776 do not recite wherein the MHC is MHC class II fused to the KIH sequences recited in instant base claim 1, nor wherein the PEG is functionalized with maleimide, nor explicitly recites wherein the NP composition additionally comprises a pharmaceutical excipient, stabilizer, or diluent, nor wherein the core is iron or iron oxide, nor wherein the MOG peptide is attached to an MHC class II domain via a flexible linker.  

The secondary references listed above do provide these teachings.  The teachings of each said secondary reference are enunciated above in this office action. Briefly:

WO 2012/041968 A1 teaches a NP-MHC II/peptide composition that comprises MHC II peptide complexes wherein the alpha and beta chains are associated by a leucine zipper coiled coil domain and examples of such peptides that are 11 or more amino acid residues in length and wherein the NP comprise a biocompatible, bioabsorbable metal core such as gold, iron or iron oxide and also a biodegradable bioabsorbable coating, and wherein the complexes are attached by a 3.4 kD maleimide functionalized linker, including with maleimide.  In addition, WO 2012/041968 A1 teaches that NP compositions may be conventionally administered parenterally and may include biocompatible excipients ([0045], [0072]; 

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid sidechains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils, i.e., that teaches that knob in hole constructs are a type of coiled coil pair as are leucine zippers; US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain, that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or any ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain, wherein a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, and associated with a NP, and advantages such as being less immunogenic and suitable for repeated use; 

US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising knob in hole sequences (including a pair that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51) that are advantageously easy to purify, favor heterodimer formation that are more stable; and

Kozono et al teach using a flexible peptide linker to covalently join the autoantigenic peptide to the beta 1 region of the beta chain of MHC II in the MHCII/peptide heterodimer complex. Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added knob in hole constructs such as the SEQ ID NO: 53 and SEQ ID NO: 51 identical pair disclosed by US 2016/0068613 A1 to the alpha and beta chains of the MHC II in the NP-MHCII/peptide complex/ composition thereof to the MHC II in the NP composition of the claims of ‘776, to have used a maleimide functionalized version as the PEG linker and an iron or iron oxide core such as is taught by WO 2012/041968 A1, and to have attached the peptide to the -chain amino terminus via a flexible peptide linker as taught by Kozono et al.  

One of ordinary skill in the art would have been motivated to do this in order to make a NP-MHC II/peptide complex that is stably associated, easy to purify, more stable, and non-immunogenic to use.

Instant claim 32 is included in this rejection because claim 49 of ‘776 recites that the composition comprises a therapeutically effective amount of the NP complex and a carrier (thus inherently a therapeutic composition comprising a pharmaceutically acceptable carrier, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised in the NP composition of claim 49 of ‘776 with a pharmaceutically acceptable excipient, consistent with the teaching of WO 2012/041968 A1.

One of ordinary skill in the art would have been motivated to do this in order to make a composition suitable for administration.

14.  Claims 1 and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 18, 20, 23 of copending Application No. 16/603,180 in view of in view of WO 2012/041968 A1 (of record), Lupas, A (TIB 21, 1996: 375-382, of record), US 7,695,936 (of record), US 2016/0068613 A1 (priority to 10/1/15, pub date 3/10/16, of record), and Kozono et al (Nature, 1994, 369: 151-154, of record).

This is a provisional nonstatutory double patenting rejection.

This is a new ground of rejection necessitated by Applicant’s IDS with fee. IDS reference US 20200057048 A1 corresponds to application serial no. 16,603,180 the subject of the instant rejection).  

Claim interpretation:  The instant specification discloses that an engineered protuberance is also referred to as a knob, while an engineered cavity is also referred to as a hole ([0024]).  

The claims of 16/603,180 recite a composition comprising a nanomedicine comprising an autoimmune disease relevant antigen bound to an MHC molecule and coupled to a metal core NP of diameter between about 1 nm and about 100 nm (claims 1, 3-10, 18, 20, 23).

The claims of 16/603,180 do not recite wherein the metal core is iron or iron oxide, nor that the MHC molecule is  MHC class II, nor the configuration of the MHC class II with the KIH (knob in hole or protuberance/cavity) or the flexibly linked antigen peptide of at least 11 amino acid residues, nor covalent linkage of the MHC heterodimer to the NP, nor covalent linkage via a < 5kD PEG linker functionalized with maleimide to the NP, nor that the composition is a pharmaceutical composition comprising a pharmaceutical excipient, stabilizer, or diluent.

The secondary references listed above do provide these teachings.  The teachings of each said secondary reference are enunciated above in this office action. Briefly:

WO 2012/041968 A1 teaches a NP-MHC II/peptide composition that comprises MHC II peptide complexes wherein the alpha and beta chains are associated by a leucine zipper coiled coil domain and examples of such peptides that are 11 or more amino acid residues in length and wherein the NP comprise a biocompatible, bioabsorbable metal core such as gold, iron or iron oxide and also a biodegradable bioabsorbable coating, and wherein the complexes are attached by a 3.4 kD maleimide functionalized linker, including with maleimide.  In addition, WO 2012/041968 A1 teaches that NP compositions may be conventionally administered parenterally and may include biocompatible excipients ([0045], [0072]; 

Lupas teaches that the hallmark of coiled coils such as a leucine zipper is the distinctive packing of amino acid sidechains in the core of the bundle, called knobs-into-hole, in which a residue from one helix (knob) packs into a space surrounded by side chains of the facing helix (hole), directly to the side of the equivalent residue from the facing helix.  Luas further teaches engineering synthetic coiled coils, i.e., that teaches that knob in hole constructs are a type of coiled coil pair as are leucine zippers; US 7,695,936 discloses preparing heteromultimeric polypeptides such as bispecific immunoadhesions using engineered knobs and holes comprised in the Fc domain(s) of an antibody such as for instance, the CH2 and CH3 domains or the CH3 domain, that immunoadhesions are antibody-like molecules which combine the binding domain of a protein such as a cell surface receptor or any ligand (an “adhesion”) with the effector functions of an immunoglobulin (Ig) constant domain, wherein a binding domain comprises any region of a polypeptide which is responsible for selectively binding to a molecule of interest, and associated with a NP, and advantages such as being less immunogenic and suitable for repeated use; 

US 2016/0068613 A1 discloses making IgG class Fc-region heterodimers comprising knob in hole sequences (including a pair that are identical to instantly recited SEQ ID NO: 53 and SEQ ID NO: 51) that are advantageously easy to purify, favor heterodimer formation that are more stable; and

Kozono et al teach using a flexible peptide linker to covalently join the autoantigenic peptide to the beta 1 region of the beta chain of MHC II in the MHCII/peptide heterodimer complex. Kozono et al teach that MHC class II heterodimers were prepared by genetically attaching the antigenic peptide by a flexible peptide linker to the amino terminus of the class II beta chain (i.e., at the amino terminus of the beta 1 domain), wherein the heterodimer chains are free of the transmembrane and cytoplasmic domains (see entire reference, especially introduction section and abstract).  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added knob in hole constructs such as the SEQ ID NO: 53 and SEQ ID NO: 51 identical pair disclosed by US 2016/0068613 A1 to the alpha and beta chains of the MHC II in the NP-MHCII/peptide of more than 11 amino acid residues taught by the WO 2012/041968 A1 reference and to have used it as the MHC-NP in the composition recited in the claims of 16/603,180, to have used a maleimide functionalized version as the PEG linker and an iron or iron oxide core such as is taught by WO 2012/041968 A1, and to have attached the peptide to the -chain amino terminus via a flexible peptide linker as taught by Kozono et al.  

One of ordinary skill in the art would have been motivated to do this in order to make a  NP-MHC II/peptide complex that is stably associated, easy to purify, more stable, and non-immunogenic to use.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have comprised in the composition of the claims of 16/603,180  with a pharmaceutically acceptable excipient, consistent with the teaching of WO 2012/041968 A1.

One of ordinary skill in the art would have been motivated to do this in order to make a composition suitable for administration.

15.  Claim 1 is objected to because of the following informalities:

     a) Claim 1 recites “SEQ ID N0: 53” and “SEQ ID N0: 51”, wherein the “N0” should be “NO”.

     b) Claim 1 also recites “autoimmunedisease relevant”, wherein there should be a space or a dash between “autoimmune” and “relevant”.

Appropriate correction is required.

16.  No claim is allowed.

17.  Applicant's amendment and submission of an IDS with fee necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644